





SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT is made as of the 1st day of May, 2014 ("Effective
Date") between TC Loan Service, LLC., a Delaware LLC ("Sublessor") and Elevate
Credit Service, LLC., a Delaware LLC ("Sublessee").


Recitals


A.WHEREAS, Sublessor is the tenant of premises located at Overton Centre I 4150
International Plaza Fort Worth, Texas ("Leased Premises") more particularly
described that certain master lease, most recently amended on May 15, 20l 0,
between TLC Urban ("Landlord"), as landlord, and Sublessor, as tenant (such
lease, all exhibits thereto, and any amendments or addendums thereto (as
amended, "Prime Lease") are annexed hereto as Schedule A and made a part
hereof).


B.WHEREAS, this Sublease is being negotiated and executed by Sublessor and
Sublessee pursuant to that certain Distribution Agreement between Sublessor and
Sublessee, dated as of May I, 2014 (the "Distribution Agreement").


C.WHEREAS, Sublessee desires to sublet certain portions of the Leased Premises
from Sublessor and Sublessor is willing to sublet the Subleased Premises for the
term and upon the other conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and benefits set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereby agree as follows:


Agreement


1.Defined Terms.


a.The "Subleased Premises" means such portions of the Leased Premises being
particularly identified on Schedule B, which the parties agree, for the purposes
of this Sublease and any square footage calculations pursuant hereto, is
approximately 42,244 square feet of office (21,068 square feet on the third
floor and 21,176 square feet on the seventh floor) and approximately 9.4312% of
common space (building rentable area is 447,91?square feet).


b.Any term not defined but capitalized herein shall have the meanings ascribed
to it in the Prime Lease.


2.
Sublease of Subleased Premises.



a.Sublessor hereby grants to Sublessee, and Sublessee hereby accepts from
Sublessor, subject to the covenants, agreements, terms, provisions and
conditions of the Prime Lease and of this Sublease, a sublease to the Subleased
Premises, together with all the rights and privileges appurtenant thereto, in
its present "AS IS", "WHERE IS" condition and for the term of this Sublease.


b.
Sublessee's occupancy of the Subleased Premises will commence on May 1,

2014.


c.
At the termination of this Sublease, Sublessee shall return the Subleased



Premises to Sublessor broom-clean, in as good repair and condition as on the
Effective Date, reasonable wear and tear excepted.


3.Use and Lawful Occupancy. The Subleased Premises shall be used only for
Sublessee's office and





--------------------------------------------------------------------------------





for no other purpose, but subject in all events to the terms of the Prime Lease
and applicable zoning laws. Sublessee shall be solely responsible for and comply
with all laws relating to the use and occupancy of the Subleased Premises.


4.
Term and Termination.



a.Subject to Section 4(b), the "Term" of this Sublease shall commence on the
Effective Date and end on August 30, 2015.


b.This Sublease shall terminate on the first to occur of the following: (i) one
( l) calendar day before the expiration of the term of the Prime Lease; (ii) the
date upon which the Prime Lease is terminated as a result of any provisions of
the Prime Lease; and (iii) the date upon which Sublessee's right to occupancy of
the Subleased Premises is terminated pursuant to this Sublease or as provided by
law.


5.
Sublessee's Payment Obligations.



a.Rent. Sublessee covenants and agrees to pay to Sublessor, on a monthly basis,
an amount equal to sixty three thousand three hundred sixty-six and no cents
($63,366.00) per month including any applicable sales taxes ("Base Rent")
commencing as of the Effective Date.


b.Common Area Operating Expenses. In addition to Base Rent, Sublessee covenants
and agrees to pay to Sublessor, on a monthly basis, 66.7235%ofthe Common Area
Operating Expenses allocated by Landlord to Sublessor (42,244 subleased square
feet of the total 63,312 square feet ofrented space). As used herein, Base Rent
together with Sublessee's percentage of the Common Area Operating Expenses,
collectively, "Rent").


c.Holdover. If Sublessee fails to surrender the Subleased Premises or any
portion thereof at the expiration or earlier termination of the Term, then it
will be conclusively presumed that the value to Sublessee of remaining in
possession, and the loss that will be suffered by Sublessor as a result thereof,
far exceed the Rent and additional rent that would have been payable had the
Term continued during such holdover period. Therefore, if Sublessee (or anyone
claiming through Sublessee) does not immediately surrender the Subleased
Premises or any portion thereof upon the expiration or earlier termination of
the Term, then the rent payable by Sublessee shall be increased to two (2) times
then-applicable base rent for the Subleased Premises as set forth in the Prime
Lease. Such rent shall be computed by Sublessor and paid by Sublessee on a
monthly basis and shall be payable on the first day of such holdover period and
the first day of each calendar month thereafter during such holdover period
until the Subleased Premises have been vacated. Notwithstanding any other
provision of this Sublease, Sublessor's acceptance of such rent shall not in any
manner adversely affect Sublessor's other rights and remedies, including
Sublessor's right to evict Sublessee and to recover all damages. Any such
holdover shall be deemed to be a tenancy at sufferance and not a tenancy at will
or tenancy from month to month. In no event shall any holdover be deemed a
permitted extension or renewal of the Term, and nothing contained herein shall
be construed to constitute Sublessor's consent to any holdover or to give
Sublessee any right with respect thereto.
d.
Cleaning.    The Subleased Premises shall be cleaned in accordance with the



standards set forth in the Prime Lease and included in the monthly Rent.


e.Time of Payment. All money required to be paid by Sublessee under this
Sublease (other than pursuant to Section 6) shall be paid on or before the first
( Ist day of each calendar month during the term of this Sublease and shall be
paid to Sublessor without notice or demand and in lawful money of the United
States, without abatement, deduction or setoff at the offices of Sublessor set
forth in Section 14 or such other place as Sublessor may specify. Delays in such
payment beyond the fifth (5 th) calendar day of month will result in the amounts
due accruing interest each month at a per annum rate equal to the Default Rate
in the Prime Lease.


6.Additional Services. Sublessee acknowledges that it shall have access to and
the use of the kitchen of Sublessor.







--------------------------------------------------------------------------------





7.Alterations and Lobby Sign. Sublessee shall not make any installations,
alterations, or additions to the Subleased Premises without the prior written
consent of Sublessor, and then only pursuant to plans and specifications
approved by Sublessor in advance in each instance including, without limitation,
the installation of signs or physical alternation to the Subleased Premises.
Notwithstanding the above, Sublessee shall have the right to hang a reasonable
amount of pictures and other furnishings on the walls of the Subleased Premises
by the use of nails, etc. In addition, Sublessee shall have the right to install
signs (approved by Sublessor in its reasonable discretion) on the doors of the
Subleased Premises containing the name and/or logo of Sublessee.


8.Ingress. Sublessee shall have direct access to the Subleased Premises
twenty-four (24) hours per day, seven days per week.


9.Incorporation of Prime Lease. Understandings expressed in this Sublease are
applicable only to Landlord and Sublessor as the original parties to the Prime
Lease, the terms, provisions, covenants, and conditions of the Prime Lease are
hereby incorporated herein by reference as the same relate only to the Subleased
Premises, on the following understandings :


a.In any case where Landlord reserves rights and remedies pursuant to the Prime
Lease, said rights and remedies shall inure to the benefit ofSublessor as well
as to Landlord;


b.With respect to work, services, repairs, repainting and restoration, or the
performance of other obligations required of Landlord under the Prime Lease,
Sublessor's obligation with respect thereto shall be to request the same of
Landlord upon request in writing by Sublessee and to use reasonable diligence to
obtain the same from Landlord;


c.In any instance where the consent of Landlord is required to any act or
omission, Sublessor shall not be required to give such consent unless and until
Landlord also has given its consent in writing; and


d.Sublessee shall perform and comply with the terms, provisions, covenants and
conditions of the Prime Lease to the extent applicable to the Subleased Premises
and this Sublease, and Sublessee shall not do or suffer to permit anything to be
done that would result in a default under or cause the Prime Lease to be
terminated or forfeited, including, but not limited to, the Applicable
Requirements.


10.Assignment and Sublease. Sublessee may not assign or further sublet all or
any part of the Subleased Premises without the prior written consent of
Sublessor and in compliance with the Prime


Lease. The Subleased Premises may not be encumbered in any manner by reason of
any act or omission on the part of Sublessee or be sublet or offered or
advertised for subletting except as provided herein. Sublessee and any permitted
assignee of Sublessee shall remain jointly and severally liable for performance
of all obligations of Sublessee under this Sublease.


11.Confidentiality. If during the term of this Sublease, one party and/or one of
its affiliates (collectively, the "Recipient") acquires from the other party
and/or one of its affiliates (collectively, the "Disclosing Party") information
that includes, in whole or in part, Confidential Information (as defined below),
the parties recognize and acknowledge that (a) all such Confidential Information
is the property of the Disclosing Party (and in some cases the property of
former, current or prospective clients, customers, or accounts or investors of
the Disclosing Party); (b) the use, misappropriation, or disclosure of the
Confidential Information would constitute a breach of trust, privacy
obligations, and privilege, and could cause irreparable injury to the Disclosing
Party; and (c) it is essential to the protection of the Disclosing Party's
goodwill and to the maintenance of the Disclosing Party's competitive position
and privilege that the Confidential Information be kept confidential and that
the Recipient not disclose and take reasonable steps to protect the
confidentiality of the Confidential Information and not use the Confidential
Information to the Recipient's own advantage or the advantage of persons or
entities (other than the Disclosing Party). The parties understand that
"Confidential Information" means any proprietary information, financial data,
technical data, client information, employment data, know-how, or any other
business information disclosed by one party, or otherwise known to the other
party, whether directly or indirectly, in writing or orally.





--------------------------------------------------------------------------------





The parties understand that Confidential Information does not include any
information that (y) has become publicly known or been made generally available
to the public through no wrongful act of the other party; or (z) has been
disclosed with the Disclosing Party's prior written consent.


12.Default. If Sublessee (i) shall fail to pay Rent, or any other payments,
charges, or monies in accordance with the provisions of this Sublease and such
default shall continue after notice for a period of three (3) business days,
(ii) shall cause the commission of waste or shall conduct act or acts
constituting public or private nuisance, and/or an illegal activity on the
Subleased Premises and such actions shall continue after notice for a period of
three (3) business days or (iii) shall default in fulfilling or complying with
any of its nonmonetary obligations hereunder and such default shall continue
after notice for ten ( l 0) calendar days, then and upon the happening of any of
such events, Sublessor may without further notice to Sublessee elect to
terminate this Sublease. Upon such election, the tenn of this Sublease shall
expire, but Sublessee shall remain liable for sums equal to the aggregate of
Rent and all other monies that would have been payable by Sublessee to Sublessor
subject to Sublessor's obligation to make commercially reasonable efforts to
mitigate damages. The rights and remedies of Sublessor stated in this Section 12
shall be in addition to, and not in lieu of, those rights and remedies of
Sublessor that exist pursuant to the other provisions of this Sublease, whether
by incorporation of the Prime Lease or otherwise, at law and in equity.


13.Parking. Sublessee shall be entitled to use Sublessor's share of the number
of parking spaces attributable to Sublessor during the Term. All such parking
shall be unreserved and on a first­ come, first-served basis.


14.Notices. All notices or other communications required or permitted hereunder
shall be in writing and delivered personally, by facsimile or .pdf file, by
overnight courier, or by certified, registered or express mail, postage prepaid,
and shall be deemed given when so delivered personally, or when so received by
facsimile, .pdf, or courier, or if mailed, three (3) calendar days after the
date of mailing to the following addresses or to such other address as any party
shall notify the other party (as provided above) from time to time.


If notice to Sublessor:


Think Finance, Inc.
4150 International Plaza Suite #400 Fort Worth, TX 76109
Email: mwong@thinkfinance.com Attention: Martin Wong CEO




If notice to Sublessee:


Elevate Credit, Inc.
4150 International Plaza Suite #300 Fort Worth, TX 76109
Email: krees@elevatecredit.com Attention: Ken Rees CEO


15.Termination of Prime Lease. This Sublease is subject and subordinate to the
Prime Lease. If the Prime Lease shall terminate for any reason whatsoever, (i)
this Sublease shall terminate simultaneously therewith and any unearned Rent and
other monies prepaid hereunder shall be refunded to Sublessee, provided that
such termination is not the result of a breach by Sublessee of this Sublease,
and (ii) upon such termination of this Sublease, there shall be no further
liability by Sublessor to Sublessee arising out of or in connection with this
Sublease.


16.
Indemnification and Insurance.



a.Sublessee shall indemnify, defend and hold harmless Sublessor from and against
all claims, actions, losses, costs, damages, expenses and liabilities,
including, without limitation, reasonable attorneys' fees and expenses, which
Sublessor may incur or pay by reason of (i) any accidents, damages or injuries
to persons or property occurring in, on or about the Subleased Premises caused
by Sublessee or its employees, agents, contractors or invitees, (ii) any breach
or default hereunder on Sublessee's part, (iii) any work done in or to the
Subleased





--------------------------------------------------------------------------------





Premises by Sublessee and/or Sublessee's employees, agents, contractors,
invitees or any other person claiming through or under Sublessee, or (iv) any
act, omission or negligence on the part of Sublessee and/or Sublessee's
employees, agents, customers, contractors, invitees, or any other person
claiming through or under Sublessee.


b.Neither Sublessor nor its agents or employees shall be liable for (i) any
damage to property of Sublessee or of others entrusted to employees of
Sublessor, (ii) the loss of or damage to any property of Sublessee by theft or
otherwise, (iii) any injury or damage to persons or property resulting from
fire, explosion, steam, gas, electricity, electrical disturbance, water, rain or
snow or leaks or by dampness or by any other cause of whatsoever nature (whether
similar or dissimilar to those above specified), (iv) any such damage caused by
construction of any improvements or alterations, or (v) any latent defect in the
Subleased Premises.


c.Sublessor shall indemnify, defend and hold harmless Sublessee from and against
all claims, actions, losses, costs, damages, expenses and liabilities,
including, without limitation, reasonable attorneys' fees and expenses, which
Sublessee may incur or pay by reason of any accidents, damages or injuries to
persons or property occurring in, on or about the Subleased Premises caused by
gross negligence or willful misconduct of Sublessor or its employees, agents,
contractors or invitees.


d.Sublessee shall, at Sublessee's expense, procure and maintain in full force
and effect at all times during the tenn of this Sublease insurance coverage to
the extent that is no less than that which is required by Landlord pursuant to
the terms and conditions of the Prime Lease. Sublessee shall provide Sublessor
with Certificates of Insurance evidencing the insurance required hereunder.


Each certificate shall provide that thirty (30) calendar days prior written
notice shall be given Sublessor in the event of cancellation or change in the
policies. Sublessor, in addition to Landlord and any other parties identified in
the Prime Lease, shall be named as additional insureds in each of Sublessee's
policies, except Workers' Compensation.


e.It is understood and agreed that any coverage provided by Sublessee to
Sublessor is primary insurance and shall not be considered contributory
insurance with any policies of Sublessor, the fee owner or their subsidiaries,
co-owners or joint venturers, if any.


17.Landlord Approval. This Sublease is contingent upon Landlord approving this
Sublease in accordance with the terms of the Prime Lease and a copy of said
approval being delivered to Sublessor and Sublessee.


18.No Brokers. The parties each represent to the other that they have not
engaged a broker, finder, agent or salesmen in connection with this Sublease and
no brokerage commission or fee is due to a broker, finder, agent or salesmen
claiming by, through or under said party, resulting from this Sublease.


19.Quiet Enjoyment. During the term of this Sublease, Sublessor shall endeavor
to have Sublessee provided with quiet enjoyment of the Subleased Premises,
subject to the terms and conditions of this Sublease.


20.Binding Authority. Individuals executing this Sublease warrant that they have
the authority to bind Sublessor or Sublessee, as the case may be, to the
obligations created herein and that they are an owner or authorized
representative of the party for which they sign.


2 l. Benefits of Agreement. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective executors, administrators,
successors, and permitted assigns.


1.Governing Law. This Sublease shall be governed by, and construed in accordance
with, the internal laws of the State ofTexas without regard to conflict oflaws
principles thereof.


2.Entire Agreement. This Sublease constitutes the entire agreement between the
parties with respect to the matters covered hereby and supersedes all previous
written, oral, electronic, or implied agreements and understandings between the
parties with respect to such matters.







--------------------------------------------------------------------------------





3.Amendments and Modifications. This Sublease may be amended or modified only in
a writing signed by both parties.


4.Titles and Headings: Definitions. The headings in this Sublease are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Sublease.


5.Waiver of Rights. No delay or omission by Sublessor in exercising any right
under this Sublease shall operate as a waiver of that or any other right. A
waiver or consent given by Sublessor on any one occasion shall be effective only
in that instance and shall not be construed as a bar or waiver of any right on
any other occasion.


6.Severability. The invalidity of any portion hereof shall not affect the
validity, force, or effect of the remaining portions hereof. If it is ever held
that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, each party agrees that a court of competent
jurisdiction may enforce such restriction to the maximum extent permitted by
law.


7.Signatures. This Sublease may be executed in two (2) or more counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. The signature of a party on any
counterpart that is transmitted by facsimile or via .pdf file to the other party
shall be deemed an original signature binding upon the executing party and
acceptable to the other party.


[Signature page follows.]













































































--------------------------------------------------------------------------------















    


IN WITNESS WHEREOF, Sublessor and Sublessee have duly executed this Sublease as
of the Effective Date.




SUBLESSOR:


TC Loan Service, LLC






By: /s/ Chris Lutes


Title : CFO
Name: Chris Lutes




SUBLESSEE:


Elevate Credit Service, LLC




By:     /s/ Ken Rees
Title:    CEO     
Name:     Ken Rees    







--------------------------------------------------------------------------------





Schedule A Prime Lease







--------------------------------------------------------------------------------





Schedule 8


Subleased Premises


3rd Floor - 21,068 square feet 7th Floor - 21,176 square feet





